Title: To George Washington from Colonel Rudolphus Ritzema, 14 July 1776
From: Ritzema, Rudolphus
To: Washington, George

 

May it please your Excellency.
New York the 14th July 1776

Conscious in my own Mind that I never have said or done any Thing wittingly which had a Tendency to disparage the continental Troops or Service, much less to speak contumiliously of any of the General Officers & above all of the American Cause—A Cause, which I have as much at Heart as any Man in America, and in which I have frequently ventured my Life the last Campaign & was the first Man in the Province of New York who ever took up Arms in Defence of it—A Cause for which I am still willing to lay down my Life. It therefore grieves me sorely that my Integrity should be called in Question, and that secret Enemies should endeavor to blast my Character in your Excellency’s Estimation, finding that I have many of these and that Words which I may have unguardedly uttered have been construed to the worst of Purposes, I humbly crave, to avoid farther Persecution, your Excellency’s Leave to resign my Commission & to retire to my good & aged Father in the Country, not doubting but in a little Time your Excellency & the World will be convinced that I am not the Man I am by some represented to be—I am may it please your Excellency your Excellency’s very humble Sert

Rudolphus Ritzema

